Citation Nr: 1828336	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  12-29 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected coronary artery disease (CAD) prior to January 7, 2016 and since December 8, 2016.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected arrhythmias beginning February 4, 2010.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. Fales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.  He served in the United States Marine Corps, including at Camp Lejeune, North Carolina.  

The Board thanks the Veteran for his service to our country. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2010 and January 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This matter was previously before the Board in October 2016 when it was remanded for new VA examinations, for additional medical records to be added to the claims file, and for a social and industrial survey.  Since then, this matter has been reassigned to the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  Prior to January 7, 2016 and since December 8, 2016, the Veteran's service connected CAD has not been manifested by workload of greater than 5 METs (but not greater than 7 METs) resulting in dyspnea, fatigue, angina, dizziness, or syncope, and there is no evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.

2.  Beginning February 4, 2010, the Veteran's service connected arrhythmias have not been manifested by paroxysmal atrial fibrillation or other supraventricular
tachycardia, with more than four episodes per year documented by ECG or Holter monitor.

3.  The Veteran is not unable to work due to his service connected disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in excess of 10 percent for service connected CAD prior to January 7, 2016 and since December 8, 2016 have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2017).

2.  The criteria for entitlement to an initial rating in excess of 10 percent for service connected arrhythmias beginning February 4, 2010 have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.104, Diagnostic Code 7010 (2017).

3.  The criteria for entitlement to a TDIU rating have not been met.  38 U.S.C. § 1155   (2012); 38 C.F.R. § 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Where a veteran is seeking a higher initial rating for a service connected disability, the history of that disability from the date of service connection will be evaluated.  See 38 U.S.C. § 1155; 38 C.F.R. Part 4, § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Staged ratings, or separate ratings based on evidence showing that a veteran's disability was different at distinct times, will always be considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA assigns a percentage rating for a disability by comparing a veteran's disability against criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. Part 4, § 4.1.  The Schedule is based on the average reduction in earning capacity in civilian occupations resulting from diseases and injuries associated with service in the armed forces.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If a veteran's symptoms implicate two different ratings under a single Diagnostic Code (DC) in the Schedule, then VA will assign the higher rating provided that the symptoms more closely align with the criteria for the higher rating.  See 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  VA's determination about which rating to assign is also informed by a broad interpretation of the law consistent with the facts of each case and, if there is a reasonable doubt as to the degree of a veteran's disability, then the doubt will be resolved in the veteran's favor.  See id. § 4.3.  After VA assigns a rating, that rating may require re-evaluation in the future in keeping with changes to the Veteran's condition, the law, and medical knowledge.  See id. § 4.1.  

A veteran is entitled to TDIU benefits when, due to service-connected disabilities, he is unable to secure or follow a substantially gainful occupation.  This will be assigned on a schedular basis if a Veteran has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  TDIU will also be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable solely by reason of service-connected disability.  See 38 C.F.R. § 4.16(b).  

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The record must show some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose, 4 Vet. App. at 361.

For the purpose of evaluating lay evidence, to include a veteran's statements about his health conditions, competent evidence is "limited to that which the witness has actually observed, and is within the realm of his personal knowledge."  Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  For example, although a lay person is competent to report observable symptoms of an injury or illness (such as pain or the visible flatness of the feet), a lay person is "not competent to opine as to medical etiology or render medical opinions."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Analysis - Initial rating in excess of 10 percent for CAD
(prior to January 7, 2016 and since December 8, 2016)

The Board notes that the Veteran was assigned a temporary 100% disability rating from January 7, 2016 to December 8, 2016 and, therefore, that period is not on appeal.  As to the period since December 8, 2016, the Board concludes that a higher rating of 30 percent is not warranted under DC 7005 because the Veteran's CAD has not been manifested by workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Pursuant to the December 2016 VA examination, METs was greater than 7-10 and there was no evidence of hypertrophy or dilatation.  A review of VA treatment records does not reveal any evidence to support a higher rating.  Accordingly, a higher rating of 30 percent is not warranted.

Next, as to the period prior to January 7, 2016, the Board concludes that a higher rating of 30 percent is not warranted for the same reason.  Pursuant to VA medical records, to include from September 2013, August 2012, June 2012, and December 2010, METs was uniformly greater than the threshold for a higher rating and there was no evidence of hypertrophy or dilatation.  However, to the extent a notation in a VA addendum opinion from November 2015 suggests a higher rating, the Board finds that a pre-100 percent rating worsening in the Veteran's CAD was anomalous with the remainder of the evidence during this period and, therefore, less likely in connection with the planned medical procedure on the Veteran's heart in January 2016 based on the .  In addition, the Board finds that the weight of the evidence is against a higher rating in consideration of the quantity, consistency, and quality (to include that all of the aforementioned opinions were made by physicians, in contrast to the nurse practitioner who authored the addendum).  The Board has reviewed carefully the medical opinions in this matter and notes that the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  A review of VA treatment records does not reveal any evidence to support a higher rating.  In sum, the Board concludes that a higher rating of 30 percent is not warranted.

Analysis - Initial rating in excess of 10 percent for arrhythmias
(beginning February 4, 2010)

Here, the Board concludes that a 30 percent rating is not warranted under DC 7010 because the Veteran's service connected arrhythmias have not been manifested by paroxysmal atrial fibrillation or other supraventricular tachycardia with more than four episodes per year documented by ECG or Holter monitor.  On the contrary, the Board finds that the competent medical evidence of record, to include from VA treatment records in December 2016, October 2013, and June 2012, shows four or fewer episodes per year only when any episodes were documented at all.  A review of VA treatment records does not reveal any evidence to support a higher rating.  Accordingly, a higher rating of 30 percent is not warranted. 

Analysis - TDIU

Here, the Board concludes that the Veteran's service-connected disabilities alone are not of sufficient severity to produce unemployability.  The Board finds that, pursuant to the December 2016 VA examination, the Veteran is able to work "light to moderate physical" jobs as well as "sedentary" jobs.  The Board notes that this is consistent with the other competent medical evidence of record, to include the September 2013 VA medical records (the Veteran can perform "mild to moderate physical" work and "sedentary" jobs) and June 2012 VA records ("He would be able to do light manual or sedentary work.").  Accordingly, a referral for consideration of an extraschedular TDIU rating is not warranted [the Board notes that the Veteran does not currently have, nor has he had, a single disability rated 60 percent or more or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent (excluding the maximum 100 percent rating he had during 2016 for his CAD)].

In reaching the above conclusions, the Board has not overlooked the Veteran's statements regarding the severity of his service connected disabilities and that a higher rating is warranted.  To the extent that he is arguing that his ratings should be even higher, the Veteran is competent to report on simple and observable matters of which he has first-hand knowledge, such as experiencing observable symptoms.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, although the Board may consider the Veteran's subjective statements regarding the severity of his disabilities ( and has done so in this case), the Board notes that with respect to the VA Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have, that these types of findings are not readily observable by a layperson, and that objective medical findings and opinions provided by VA examiners must be afforded the greater probative weight in this case because the questions at issue are complex medical ones.  The probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Here, the Board has determined that the findings and opinions provided by the VA examiner of record should be afforded the greater probative weight.  Id.  


ORDER

An initial rating in excess of 10 percent for service connected CAD prior to January 7, 2016 and since December 8, 2016 is denied.

An initial rating in excess of 10 percent for service connected arrhythmias beginning February 4, 2010 is denied. 

TDIU is denied. 




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


